In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-17-00367-CV


                          MARY LEE COWDEN, APPELLANT

                                            V.

                DORIS AKERS AND CARL REX CORDELL, APPELLEES

                           On Appeal from the 251st District Court
                                   Potter County, Texas
              Trial Court No. V-102326-00-C, Honorable Ana Estevez, Presiding

                                      May 22, 2018

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PARKER, JJ.

      Appellant, Mary Lee Cowden, has filed an unopposed motion to voluntarily dismiss

her appeal. Without passing on the merits of the case, we grant the motion pursuant to

Texas Rule of Appellate Procedure 42.1(a) and dismiss the appeal. Having dismissed

the appeal at appellant’s request, no motion for rehearing will be entertained, and our

mandate will issue forthwith.


                                                               Per Curiam